Citation Nr: 9906599	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  94-14 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for lumbosacral strain and 
herniated nucleus pulposus at L5-S1 with right sciatic 
neuritis, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to January 
1954.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a June 1993 rating 
decision from the New York, New York, Regional Office (RO), 
which confirmed the schedular 10 percent evaluation in effect 
for lumbosacral strain with right sciatic neuritis.  The 
veteran's claims folder was thereafter transferred to St. 
Petersburg, Florida, RO, due to change in the veteran's 
residence.

The veteran was afforded a hearing before a St. Petersburg, 
Florida, RO hearing officer in April 1995.  By a rating 
action dated in May 1995, implementing the hearing officer's 
decision, the RO assigned a schedular 40 percent evaluation 
for lumbosacral strain and herniated nucleus pulposus at L5-
S1 with right sciatic neuritis.

In May 1995, the RO also denied entitlement to a total rating 
for compensation purposes based on individual 
unemployability.  The veteran was notified of this decision 
and of his appellate rights.  He did not appeal this 
determination.  In an informal hearing presentation dated in 
February 1999, the representative appears to be raising the 
issue of a total disability rating for compensation purposes 
based on individual unemployability.  This issue is not, 
however, procedurally developed for appellate purposes, and 
is not properly before the Board at this time.


REMAND

The veteran's contentions regarding the increase in severity 
of his service-connected lumbosacral strain and herniated 
nucleus pulposus at L5-S1 with right sciatic neuritis 
constitute a plausible or well-grounded claim.  Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  Therefore, the VA has a 
statutory obligation to assist him in the development of his 
claim.  38 U.S.C.A. § 5107(a) (West 1991). 

In May 1995, the RO assigned a schedular 40 percent 
evaluation for lumbosacral strain and herniated nucleus 
pulposus at L5-S1 with right sciatic neuritis rated under 
Diagnostic Code 5293.  Diagnostic Code 5293 provides for the 
evaluation of intervertebral disc syndrome.  This rating 
decision was based in part on the findings of an April 1993 
Department of Veterans Affairs (VA) orthopedic examination.  
Subsequent to that examination the veteran has received 
treatment from private physicians. 

During his hearing at the RO in April 1995, the veteran 
indicated that he had to retire from his job due to his back 
disability.  He stated that he was waiting for a decision 
from the Social Security Administration (SSA) regarding his 
claim for disability benefits.  This decision should have now 
been entered.  Thus, the Board is of the opinion that these 
records should be obtained.  Murincsak v. Derwinski, 2 
Veteran App. 369 (1993)

In view of these facts, the Board is of the opinion that 
additional development is warranted.  Accordingly, to ensure 
that the VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
current treatment for his service-
connected lumbosacral strain and herniated 
nucleus pulposus at L5-S1 with right 
sciatic neuritis.  The RO should inform 
the veteran of the consequences of failing 
to report for a scheduled VA examination 
pursuant to 38 C.F.R. § 3.655 (1998).  The 
veteran should be asked to provide 
additional information regarding his claim 
for SSA disability benefits.  The veteran 
should also be informed that he has the 
opportunity to submit additional evidence 
and arguments in support of his claim.

2.  If a decision concerning SSA 
disability benefits had been made, the RO 
is requested to take the appropriate 
action to obtain a copies of that 
decision and the evidence on which it was 
based.  

3.  A VA examination should be conducted 
by a neurologist in order to determine 
the nature and severity of his service-
connected lumbosacral strain and 
herniated nucleus pulposus at L5-S1 with 
right sciatic neuritis.  The claims 
folder and a copy of this Remand are to 
be furnished to the examiner in 
conjunction with the examination.  An 
occupational history should be obtained.  
In addition to x-rays, EMG, and nerve 
conduction studies, any other tests and 
studies deemed necessary should be 
performed.  The neurologist should 
describe all neurological symptoms, 
including any demonstrable muscle spasm 
and/or absent ankle jerk, of the service-
connected lumbar spine disability and 
indicate if nerve damage has impacted 
upon range of motion, strength, and pain 
of the affected areas.  The veteran's 
lumbar spine should be examined for 
degrees of both active and passive range 
of motion, and any limitation of function 
of the parts affected by limitation of 
motion.  The examiner should also be 
asked to note the normal ranges of motion 
of the lumbar spine.

The examiner should be requested to 
determine whether the lumbosacral spine 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

Further, the examiner should be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when the lumbar spine is used repeatedly 
over a period of time.  DeLuca v. Brown, 
8 Vet. App. 202 (1994)

After the development requested above has been completed to 
the extent possible, the RO should again review the record to 
include consideration of 38 C.F.R. §§ 4.40, 4.45 and 4.59 
(1998) in evaluating the increased rating claim.  If the 
benefit sought on appeal remains denied, the veteran and his 
representative should be furnished a supplemental statement of 
the case, and afforded the specified time within which to 
respond thereto with additional argument and/or evidence.  
Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 6 -


